Per Curiam.

If one of the plaintiffs be resident within this state, at the time of commencing the action, the attorney is not within any rule of this court, subjecting him personally to the payment of costs. After the death of the resident lessor in the present case, the defendant might have applied for a rule to stay proceedings, until security for the costs was *67given. Having neglected this, he has no other remedy than to pursue the party himself, if he can be found.
Motion denied, with costs.(a)

(а) See 2 R. S. 620, § 1 ; also Grah. Prac. 2d ed. 505, et seq.